MEMORANDUM DECISION
Relator, Rose Brinkley, has filed an original action in mandamus requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying her application for permanent total disability compensation, and to issue an order finding that she is entitled to said benefits.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals.  The magistrate concluded that relator had not demonstrated an abuse of discretion by the commission and, therefore, denied relator's request for a writ of mandamus. Relator has filed objections to the magistrate's decision.
In his objections, relator essentially repeats the arguments that were advanced to, and rejected by, the magistrate. Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own, finding that the commission's order meets the requirements of State ex rel. Noll v. Indus. Comm. (1991),57 Ohio St.3d 203, and State ex rel. Stephenson v. Indus. Comm.
(1987), 31 Ohio St.3d 167.  Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled;
Writ of mandamus denied.
TYACK and BROWN, JJ., concur.